        Case 1:18-cr-10450-MLW Document 363 Filed 10/06/20 Page 1 of 8



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
_______________________________________
UNITED STATES OF AMERICA                )
                                        )
       v.                               ) Cr. No. 1:18-CR-10450-MLW
                                        )        under seal
ELISEO VAQUERANO CANAS,                 )        REDACTED
             &                          )
JONATHAN TERCERO YANES                  )
             &                          )
HENRI SALVADOR GUTIERREZ                )
       Defendants                       )
_______________________________________)

               [FILED UNDER SEAL ORDERED OCTOBER 5, 2020]

DEFENDANTS JONATHAN TERCERO YANES & ELISEO VAQUERANO CANAS &
 HENRI SALVADOR GUTIERREZ JOINT, ASSENTED-TO MOTION TO EXTEND
                      FILING DEADLINES

      Jonathan Tercero Yanes, Eliseo Vaquerano Canas, Henri Salvador Gutierrez,

defendants in the above-captioned matter, respectfully move this Honorable Court

to extend current deadlines for the filing of substantive motions in this matter. As

grounds therefor, as set forth in the attached affidavit of counsel, the additional

time is necessary to ensure all matters are fully-briefed for the Court, to permit the

United States adequate time to reply to any motions filed,



      At (or shortly after) a hearing on August 17, 2020, the Court set various

deadlines for the filing of substantive motions. These motions applied to specific

motions, such as a Motion for a Bill of Particulars, and more generally, any motion

to suppress, to dismiss, and in limine.

      At various points in August and September, each party has moved and been

permitted additional time:

          •   Mr. Duggins was ordered to seek additional time on or before August
Case 1:18-cr-10450-MLW Document 363 Filed 10/06/20 Page 2 of 8



     20, 2020 to file his Motion to Exclude Hearsay. He did so and was

     ordered to file that motion by September 4, 2020. (see Dkt 324, 325,

     334).

 •   A deadline for most other motions governed by the Order was set for

     September 30, 2020.

 •   Mr. Salvador-Gutierrez was granted an extension to October 8, 2020.

     (Dkt. 330)

 •   Mr. Duggins was granted an extension to October 8, 2020. (Dkt. 336)

 •   The United States sought adjusted deadlines, including—with assent

     of Mr. Yanes and Mr. Canes—to advance the defendants’ filing

     deadline from September 30 to September 25 for a specific motion.

     (Dkt. 344). That request was granted. (Dkt. 345).

 •   Messrs. Yanes and Canes filed, together with the Motion, a Motion for

     Leave to File Late and Amend Briefing Scheduling from Friday

     September 25 to Monday September 28, 2020. (Dkt . 351). That

     request was granted (Dkt. 355)

 •   The previously scheduled October 14, 2020 hearing date for these

     motions was addressed in the United States’ request found at Docket

     344. (“The government recognizes that this briefing will likely not give

     the Court sufficient time to review all of the filings in advance of the

     current October 14, 2020 hearing date...the government defers to the

     Court on when in October 2020 the Court may wish to hold the

     hearing on this issue.”)
Case 1:18-cr-10450-MLW Document 363 Filed 10/06/20 Page 3 of 8
         Case 1:18-cr-10450-MLW Document 363 Filed 10/06/20 Page 4 of 8



      For the foregoing reasons, it is in the interests of justice to allow Messrs.

Yanes and Canes’s motion for leave to file the forthcoming Motion to Extend Filing

Deadlines and Briefing Schedule for additional Motions. This motion is brought by

Mr. Yanes, Mr. Canes, and Mr. Salvador-Gutierrez. It is assented-to by the United

States. It is objected to—to the extent it seeks to delay hearing or could impact the

trial date—by Mr. Duggins.

Respectfully Submitted,                        Respectfully Submitted,
ELISEO VAQUERANO CANAS                         JONATHAN TERCERO YANES
By his attorney:                               By his attorney:

/s/ Jessica Hedges_______                      /s/ Leonard E. Milligan III
Jessica D. Hedges                              Leonard E. Milligan III
BBO No. 645847                                 BBO No. 668836
Hedges & Tumposky, LLP                         Milligan, Rona, Duran, and King, LLC
50 Congress St., Suite 600                     50 Congress St., Suite 600
Boston, MA 02109                               Boston, MA 02109
T (617) 722-8220                               T (617) 395-9570
hedges@htlawyers.com                           lem@mrdklaw.com

Respectfully Submitted,
HENRI SALVADOR GUTIERREZ
By his attorney:

/s/ George Gormley_______
George Gormley
BBO No. 204140
160 Old Derby Street, Suite 456
Hingham, MA 02043-4062
(617) 268-2999
(617) 268-2911 fax




                             CERTIFICATE OF SERVICE

       I, Leonard E. Milligan III, hereby certify that on this 5th day of October,
2020, I served one true and correct copy of this motion, through the electronic filing
system, on all counsel of record in this matter.
                                                      /s/ Leonard E. Milligan III
                                                      Leonard E. Milligan III
Case 1:18-cr-10450-MLW Document 363 Filed 10/06/20 Page 5 of 8
          Case 1:18-cr-10450-MLW Document 363 Filed 10/06/20 Page 6 of 8



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
_______________________________________
UNITED STATES OF AMERICA                )
                                        )
       v.                               ) Cr. No. 1:18-CR-10450-MLW
                                        )        under seal
ELISEO VAQUERANO CANAS,                 )        REDACTED
             &                          )
JONATHAN TERCERO YANES                  )
             &                          )
HENRI SALVADOR GUTIERREZ                )
       Defendants                       )
_______________________________________)

                 [FILED UNDER SEAL ORDERED OCTOBER 5, 2020]

    AFFIDAVIT OF COUNSEL IN SUPPORT OF DEFENDANTS JONATHAN
   TERCERO YANES, ELISEO VAQUERANO CANAS, AND HENRI SALVADOR
     GUTIERREZ’S JOINT, ASSENTED-TO MOTION TO EXTEND FILING
                            DEADLINES




I, Leonard E. Milligan III, do hereby state the following is true:


   1. I am counsel for Jonathan Tercero Yanes.

   2. I have worked closely with Jessica Hedges, counsel for Eliseo Vaquerano Canes, to

        jointly draft motions of common interest to our clients.

   3. One such motion (Motion to Exclude the Coconspirator Statements) has been filed

        under seal with leave of the Court.

   4.




   5. We tried in earnest to complete the task by the accelerated (September 25) deadline,

        but ultimately, we filed on September 28, 2020. This Court allowed our motion to

        permit that late filing. (Dkt. 355)

   6. One reason for the delay in filing was that our motion relied on facts we anticipated
Case 1:18-cr-10450-MLW Document 363 Filed 10/06/20 Page 7 of 8
         Case 1:18-cr-10450-MLW Document 363 Filed 10/06/20 Page 8 of 8



   15. Counsel does not believe the delay in the filing or hearing of these motions will

       cause delay in the February 1, 2021 trial date.


I swear the above is true under the pains and penalties of perjury on this 5th day of October,
2020.

/s/ Leonard E. Milligan III
Leonard E. Milligan III
